Citation Nr: 0720631	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-11 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
low back pain with mild scoliosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Detroit, Michigan, which continued the rating of 10 
percent for the veteran's low back disability. 

The veteran requested a personal hearing before a Member of 
the Board at the RO in her April 2005 substantive appeal.  
The veteran failed to report for her scheduled hearing in 
December 2005.  In the April 2007 brief, the veteran's 
representative indicated that the veteran no longer wished to 
have a hearing.  The request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

The veteran has stated that the veteran's employability has 
been adversely affected by her service-connected low back 
disability.  At the August 2004 VA examination, the veteran 
argued that she was unable to maintain a job because of her 
back disability.  Accordingly, the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability, including extraschedular consideration under 
38 C.F.R. § 4.16(b), is referred to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected chronic low back pain 
with mild scoliosis has been manifested by a normal range of 
motion and tenderness on palpation, with no guarding and no 
spasm.  

2.  The veteran has nonservice connected degenerative disc 
disease, degenerative joint disease and multiple sclerosis 
resulting in an abnormal gait and weakness of the lower 
extremities.

CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
chronic low back pain with mild scoliosis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran responded to 
the notice letter, also in August 2004, that all of her 
records were at the Detroit VA Medical Center.  The veteran 
was aware that it was ultimately her responsibility to give 
VA any evidence pertaining to the claim.  

Since the RO continued the 10 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided an adequate examination in 2004.  In this 
regard, it is notable that comprehensive findings were 
provided thereby facilitating the proper application of the 
rating criteria.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since she was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran contends that she is entitled to a rating in 
excess of 10 percent for her low back disability.  For the 
reasons that follow, the Board concludes that a higher rating 
is not warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disabilities of the spine, excepting degenerative disc 
disease, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
DC 5237-5243.  The Formula provides, in relevant part, that a 
10 percent rating is for application with forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  Id.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 20 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent evaluation requires forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent evaluation is 
warranted where unfavorable ankylosis of the entire spine is 
demonstrated.  Id.  These evaluations are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The sole range of motion test of record comes from the 
veteran's August 2004 VA examination report.  The veteran had 
forward flexion to 90 degrees, extension to 30 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
lateral rotation to 30 degrees.  VA treatment records in July 
and November 2004 mentioned decreased range of motion in the 
spine, but no measurements are of record.  A second July 2004 
note indicated that her ranges of motion were within normal 
limits.  As the sole range of motion test resulted in normal 
ranges of motion in all directions, the Board finds that the 
criteria for a higher rating based on limitation of motion 
are not met.

The VA examination report also indicates that the veteran has 
no guarding or muscle spasm.  The veteran had normal lordotic 
curvature of the spine.  The veteran had tenderness on 
palpation.  The Board finds that the criteria for a higher 
rating based on abnormal spinal contour are not met.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  

The Board notes that the veteran has an abnormal gait and 
uses a walker.  She was diagnosed in February 2004 with 
multiple sclerosis and has, since that time, been shown to 
have hyperreflexivity and weakness in her lower extremities.  
Her MS is not service-connected and the effects of that 
disease may not be used in evaluating her service-connected 
low back disability.  The Board finds that the veteran's 
symptoms do not meet the criteria for a higher rating under 
the General Ratings Formula, and a separate rating for 
neurological complications is not warranted.  

The Board notes that the veteran has also been diagnosed with 
degenerative disc disease and diagnosed with degenerative 
joint disease, also called arthritis, confirmed by x-ray in 
January 2004.  The veteran has not been service connected for 
either degenerative disc disease or degenerative joint 
disease.  Further inquiry into alternative criteria is not 
warranted.

The Board has also considered the criteria of DeLuca, supra.  
The veteran complained of flare ups of pain twice to three 
times weekly at her August 2004 VA examination.  The episodes 
lasted two to three hours.  The examining doctor could not 
determine the extent of any additional loss of function based 
on these episodes.  In light of the fact that no additional 
loss could be determined and the fact that the veteran's 
range of motion is normal with the sole objective sign of her 
disability tenderness on palpation, the Board concludes that 
a higher rating based on the criteria of DeLuca is not 
warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to a rating in excess of 10 percent for chronic 
low back pain with mild scoliosis is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


